 


109 HRES 79 IH: Recognizing the public service of Archbishop Patrick Flores.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 79 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Gonzalez (for himself, Mr. Smith of Texas, Mr. Bonilla, and Mr. Cuellar) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Recognizing the public service of Archbishop Patrick Flores. 
 
Whereas Archbishop Patrick Flores became the first Mexican-American bishop in the United States, on Cinco de Mayo, May 5, 1970; 
Whereas Archbishop Patrick Flores retired in December 2004 with the longest active service of any Hispanic bishop in the United States; 
Whereas Archbishop Patrick Flores served over 34 years in the Archdiocese of San Antonio and he was only the second Hispanic Archbishop in the United States; 
Whereas Archbishop Patrick Flores has been a leader in developing the next generation of Hispanic leadership and in the promotion of multi-cultural understanding with the creation of the Mexican-American Cultural Center; 
Whereas Archbishop Patrick Flores has been a leader in the foundation and growth of the Hispanic Scholarship Fund, which has provided over 68,000 scholarships in excess of $144 million to Hispanics across the United States; 
Whereas Archbishop Patrick Flores has been a leader in the restoration of the historic San Fernando Cathedral; 
Whereas Archbishop Patrick Flores has been a leader in promoting the economic development of long neglected neighborhoods in his Archdiocese; 
Whereas Archbishop Patrick Flores has been a leader in the cause of civil rights, immigrant rights, public housing, public health, education, and the rights and welfare of the poor and the vulnerable; and 
Whereas Archbishop Patrick Flores has been a leader in the effort to engage more young Catholics in service to their community, their country, and their Church: Now, therefore, be it 
 
That the House of Representative— 
(1)recognizes Archbishop Patrick Flores for his leadership in improving the opportunities of Hispanics in the United States; 
(2)praises Archbishop Patrick Flores for his 34 years of service as bishop serving the diverse and growing needs of the Archdiocese of San Antonio; 
(3)thanks Archbishop Patrick Flores for a life of public service in the causes of civil rights, health, and education for all Americans; and 
(4)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to Archbishop Patrick Flores and to the Archdiocese of San Antonio for appropriate display. 
 
